Citation Nr: 1717310	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  11-18 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a chronic liver condition claimed as hepatitis C. 


ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from March 1955 to March 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran died in December 2010.  The Veteran's surviving spouse filed a request with the RO to be substituted as the appellant for the service connection claim.  The RO granted the appellant's request to be substituted under 38 U.S.C.A. § 5121A in the Veteran's appeal, and informed her of the decision by a January 2011 letter.  Accordingly, the appellant has been substituted as the claimant for the purposes of the service connection issue on appeal.

It does not appear from the record that the appellant filed for Dependency and Indemnity Compensation (DIC) benefits.  As such, the claim is limited to the service connection claim for a liver disorder that was pending at the time of the Veteran's death.  

In February 2017, the appellant was scheduled for a Central Office Hearing in March 2017, she withdrew her request in a letter dated that same month. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran died in December 2010; the appellant is his surviving spouse, who was substituted as the claimant to continue the Veteran's pending service connection claim to completion. 

2.  The competent evidence of record does not support a finding that the Veteran had a chronic liver disorder or hepatitis C during the period on appeal


CONCLUSIONS OF LAW

1.  The Veteran's surviving spouse is a proper substitute claimant in this case.  
38 U.S.C.A. § 5121A (West 2014).

2.  A liver disorder, including hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided to the Veteran during his lifetime by a January 2010 letter and then proper notice was provided to his surviving spouse in April 2011.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The VA's duty to assist the Veteran includes acquiring all pertinent records.  

The Board notes that the National Personnel Records Center (NPRC) has indicated that a portion of the Veteran's service treatment records (STRs) are not available and presumed destroyed in the NPRC fire in 1973.  When STRs have been destroyed or are unavailable, VA has a heightened duty to assist the Veteran and the Board has a heightened duty to provide and explanation of reasons or bases for its findings.  See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991).

In January 2010, VA advised the Veteran that his STRs may have been destroyed in the fire.  He was informed of the process for reconstructing medical data and requested to provide copies of any STRs he may have had in his possession.  The Veteran responded that he was hospitalized while stationed in Munich, Germany.  The RO made attempts to obtain these hospitalization records, without success.  In a January 2012 response, the NPRC shows no listing for any inpatient treatment in Munich, Germany in 1957.   

The RO also informed the appellant of these missing records and asked that she provide any she may have in her possession.  To date, none have been provided.  Of record are the Veteran's discharge physical examination and a few dental records from service.  

The Board finds that all reasonable attempts have been made to obtained the Veteran's STRs-including the records the Veteran identified at the U.S. Army Hospital in Munich in 1957.  Any further attempts to obtain these records would be futile.  

The Board acknowledges that a VA opinion was not obtained for the service connection claim for a liver disorder.  However, the Board finds that a VA examination is not necessary in order to render a decision as to this issue.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

In this instance, there is no evidence to show that during the appeal period, the Veteran had a liver disorder, including hepatitis C, for VA benefits purposes.  As such, no VA opinion is necessary.

As the Veteran's file contains his VA treatment records and private treatment records, all necessary development has been accomplished; VA's duty to assist has been met.  Bernard v. Brown, 4 Vet. App. 384 (1993)


II. Applicable Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  The facts must show that a particular injury, event, or disease resulted in a disability that was incurred coincident with service in the Armed Forces, or if preexisting service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to not be credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

B. Facts and Analysis

The appellant (on behalf of the deceased Veteran) seeks service connection for a liver disorder, including hepatitis C.  Prior to his death, the Veteran contended that he contracted hepatitis C when he was stationed in Munich, Germany, and he further, alleged that he was hospitalized for two weeks due to the disease.  See January 2010 Statement.  When the Veteran died in December 2010, his final diagnosis was chronic anemia (requiring blood transfusions) and renal disease.  

The Board finds that service connection for a liver condition is not warranted on a direct basis.  The first element of direct service connection is a current disability.  38 C.F.R. § 3.303.  To be clear, the Veteran was never formally diagnosed with hepatitis C or other liver disorder, nor is one shown during the appeal period.  The Veteran's self-reported history of hepatitis C is noted throughout his medical records, but there was never a formal diagnosis of the same.  One of his doctors from G.S. Hospital sent a letter to another doctor in 2002 stating that the Veteran had a reported history of hepatitis C.  The Veteran having a history of hepatitis C was also mentioned in private treatment records from 2003 until 2010. 

VA treatment records dated in 2007 included notations that the Veteran had risk factors for hepatitis C.  However, the only thing listed as a risk factor was the fact that the Veteran had tattoos.  The clinician counseled him to avoid anything else that would increase his risk.  The physician noted the Veteran's own report that he was diagnosed with hepatitis C while in the Army in Germany. 

When the Veteran passed away, Dr. F. failed to mention or note a diagnosis of hepatitis C.  The Board reiterates that under the Veteran's past medical history hepatitis was noted, but there was not a specific type of hepatitis mentioned.  Prior to his death, the Veteran and the appellant both acknowledged that the Veteran was never told what type of hepatitis he had, only that he was prohibited from giving blood.  Furthermore, the Veteran experienced renal failure and was not diagnosed with hepatitis at the time of his death.  As such, the first element of service connection is not met.  

During the Veteran's January 1958 separation physical examination, the examiner marked the Veteran's abdomen as abnormal, and specifically noted that 1cm of his liver was palpable below the left costal margin.  The Board acknowledges the Veteran's consistent statements that he was diagnosed with some form of hepatitis in the Army from the time he filed his claim up until his death.  

The Veteran is competent to report details about his service in the Army in general.  He is also competent to describe things he experienced personally such as being in the hospital and his skin/eyes turning yellow in color.  However, the Veteran cannot diagnose himself with any type of disease (hepatitis or jaundice), and he cannot determine the etiology of his symptoms.  The appellant also is not competent to diagnose the Veteran with any type of disease or determine the etiology of his symptoms.  Medical expertise is required in order to render such opinions.  Jandreau, 492 F.3d 1372.  Furthermore, even if a diagnosis had been confirmed a medical expert would have also needed to opine as to whether his hepatitis could cause renal failure as that is what he eventually succumbed to.  As these matters involve complex medical questions that the Veteran does not have the skill, education, or training to answer, his statements are not competent; they are, therefore, entitled to no probative weight.

Crucially, the Board finds that there was no clinical evidence of a diagnosis of a liver disorder during the appeal period.  Although the Veteran's own assertions that he had hepatitis were noted as part of his medical history for years, he was never diagnosed with hepatitis C or other liver disorder during the appeal period.  Even assuming he was treated in service for some form of hepatitis as contended, there is no competent evidence showing the existence of a chronic liver disorder during the appeal period.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (stating that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  Absent competent evidence of the existence of a disability, service connection cannot be granted.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Absent the existence of a chronic liver disorder during the appeal period, the Board finds that the preponderance of the evidence is against the service connection claim.  As such, the benefit of the doubt rule is not applicable.  The claim for service connection for the Veteran's disability must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a liver disorder, claimed as hepatitis C, is denied. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


